Title: To George Washington from John Hancock, 4 July 1776
From: Hancock, John
To: Washington, George



Sir,
Philadelphia July 4th 1776.

The enclosed Resolves, to which I must beg Leave to refer your Attention, will inform you of the Steps Congress have taken to establish the flying Camp. To the unhappy Confusions, that have prevailed in this Colony, must principally be ascribed the Delays that have hitherto attended that salutary Measure. However I flatter myself Things will now take a different Turn, as the Contest to keep Possession of Power is now at an

End, and a new Mode of Government, equall to the Exigencies of our Affairs will be adopted, agreeable to the Recommendation of Congress to the United Colonies.
I am directed to request you will appoint a proper officer for the Command of the flying Camp, and also persons to supply them with Rations.
I have wrote to the severall Committees, and press’d them to forward their Troops with the utmost Dispatch. I have the honour to be with perfect Esteem, Sir Your most Obedt Servt

John Hancock Presidt

